Citation Nr: 1532637	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  12-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral flat feet.
 
2.  Entitlement to service connection for chronic bowel and bladder disabilities, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to June 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction now resides with the RO in Milwaukee, Wisconsin.

This case was last before the Board in February 2015 and was remanded for additional development.  For the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.  The Veteran maintains that he has a low back disability secondary to his service-connected bilateral flat feet, and chronic bowel and bladder conditions secondary to the low back disability.

In April 2015, the Veteran was afforded a VA examination to determine the etiology of his conditions.  The VA examiner diagnosed the Veteran with a lumbar muscle strain and stated there was no evidence of correlation of his current back condition to his service-connected bilateral flat feet.  Further, the VA examiner stated the Veteran worked in manual labor and "did not have any significant problem until lately."  However, the examiner did not explain his conclusion why he believed the Veteran's back condition was not aggravated by his service-connected pes planus.  38 C.F.R. § 3.310(b).  Notably, the VA examiner did not address a potentially favorable November 2012 VA treatment record which notes the Veteran's back problem was "likely mechanical overuse syndrome, compensating for chronic foot pain and pes planus."  On remand, a VA examiner should more fully address whether the Veteran's back problems are aggravated by his service-connected bilateral flat feet.

As for the Veteran's claim seeking service connection for chronic bowel and bladder disabilities, the April 2015 VA examiner noted the Veteran did not have a currently diagnosed bowel disorder.  Further, there was no evidence of neurogenic bladder either in the Veteran's medical history or upon examination, and no myelopathic signs and symptoms were present.  However, the VA examiner does not make clear in his report whether the Veteran has a currently diagnosed bladder condition.  

On remand, an examiner should clearly state whether the Veteran has a currently diagnosed bladder condition, and provide an opinion as to whether any such condition is either caused or aggravated by his back condition.  As noted in the April 2015 remand, the Veteran submitted statements from his treating nurse practitioner, M.P., dated in August and November 2010, which indicate that he was being treated for diagnoses including hematuria, constipation, and lumbago.  M.P. asserted that it was at least as likely as to that the Veteran's lower back pain was linked to his time in service, and that he "also ha[d] chronic bowel and bladder issues that could be related to the back injury."  However, M.P. provided no explanations for these opinions.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, a May 2012 VA Form 21-22 shows that the Veteran appointed the National Association of Black Veterans (NABV) as his representative.  This VA Form 21-22 has not been revoked.  Nevertheless, it appears that the Veteran's representative has not been given the opportunity to submit an appellate brief.  On remand, the AOJ should clarify whether the NABV is still the Veteran's representative and, if so, must give it the opportunity to submit argument on behalf of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NABV and clarify whether that organization still the Veteran's appointed representative.  If so, allow time for submission of arguments on behalf of the Veteran.

2.  Obtain updated VA treatment records from the Milwaukee VA Medical Center dated from April 2015 to the present.

3.  Then schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of his low back, bladder and bowel disabilities.  The claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Clearly identify all diagnosed conditions related to the Veteran's chronic low back, bowel and/or bladder disorders.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back condition was incurred in or aggravated by service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back condition was caused by his service-connected pes planus?  


(d)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back condition was aggravated by his service-connected pes planus?  The examiner should specifically address the November 2012 VA treatment report reflecting an assessment by the treating physician of "[m]ore likely mechanical overuse syndrome, compensating for chronic foot pain and pes planus."

(e)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed bowel or bladder condition was caused by the Veteran's low back condition?  

(f)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed bowel or bladder condition was aggravated by the Veteran's low back condition?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




